       Case 2:19-cv-04347-JJT Document 46 Filed 09/27/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Alliance of Christian Leaders of the East        No. CV-19-04347-PHX-JJT
     Valley, et al.,
10                                                    ORDER
                   Plaintiffs,
11
     v.
12
     Patriot Movement AZ, et al.,
13
                   Defendants.
14
15         Pursuant to this court’s order of June 4, 2019 (Doc. 6),
16         IT IS ORDERED dismissing this action without prejudice under Rule 4(m), Fed. R.
17   Civ. P. as to Defendants Antonio Foreman and Tami Jo Garver.
18         Dated this 27th day of September, 2019.
19
20                                        Honorable John J. Tuchi
                                          United States District Judge
21
22
23
24
25
26
27
28
